          Case 2:18-cv-04454-GJP Document 8 Filed 03/08/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


OWEN HARTY,                             :       CIVIL ACTION

               vs.                      :       NO. 18-04454

AP/RAD VENTURE, LP.                      :

                                      ORDER

             AND NOW, TO WIT: This 8th day of March, 2019,
it having been reported that the issues between the parties in the above action has been
settled and upon Order of the Court pursuant to the provisions of Rule 41.1(b) of the
Local Rules of Civil Procedure of this Court, it is

             ORDERED that the above action is DISMISSED with prejudice,
pursuant to agreement of counsel without costs.

                                             KATE BARKMAN, Clerk of Court


                                             BY: /s/ Katie Rolon
                                                  Katie Rolon
                                                 Civil Deputy Clerk

Copies Emailed on 3/8/19 to:
 John F. Ward, Esq.
 David B. Sherman, Esq.


Civ 2 (7/83)

41.1(b)
